DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 27 DECEMBER 2021 has been considered.  The claims have been amended to further define the invention.  Current pending claims are Claims 1, 2, 4, 5, 9, 15, 21-23, 25-28 and 30. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
On 08 DECEMBER 2021, the Examiner and the Applicant’s representative conducted an interview where potential amendment to the claim language was discussed.  The Examiner agreed to update the search.  
In the amendment filed on 27 DECEMBER 2021, Applicant has amended the claims to further define specifically wherein the joined channel forms a single path through which the sample travels from an external source through the second channel portion, the first channel portion and then through the first segmental channel to arrive at the detecting element.
The closest prior art of record it LEE which teaches most of the limitations of the invention, but does not tech the specifics of the joined channel.  LEE teaches the first and second members and a joined channel, however, the joined channel of LEE does not form the newly added single path through which the sample travels sequentially from an external source through the second channel portion, the first channel portion and then through the first segmental channel to arrive at the detecting element.  While LEE teaches path, the path is not defined as required by the claim 
The Examiner has considered this amendment and has updated the search.  The Examiner is unable to reject the pending claims as presented on 27 DECEMBER 2021.  The detection sensor kit in Claim 25 and method of using a detection sensor with similar limitations regarding the flow of the sensor reflects the same amendment to the claim.  
Claims 1, 2, 4, 5, 9, 15, 18, 21-23, 25-28 and 30 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797